Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 08/22/2022.
3.	1, 4-6, 8-14, 16-21, 23 and 25-29 are currently pending in this Office action.  This action is made Final.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 10, this claim recites the phrase of “a set of sequential changes.”  However, it is unclear how and in what manner the claimed “a set of sequential changes” in claim 10 is related to “a first set of sequential changes…” [emphasis added] in line 3 of claim 9.  Are they referring to the same thing?  Clarification is required.  
Regarding claims 26-28, these claims recite the phrase of “the first sequential changes and the second sequential changes” [emphasis added].  It appears that there is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
	Regarding claim 29, the claim recites the phrase of “similarity component” in line 4.  However, it is unclear if this phrase refers to the phrase “a similarity component” in line 14 of claim 1.  Are they referring to the same thing?  Clarification is required.

Claim Objections
6.	The claim objections made in the prior Office action are withdrawn.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 4, 9-13, 16-21, 23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over by non-patent literature “Word ranking in a single document by Jensen-Shannon divergence”, http://www.dx.doi.org/10/1016/j-physleta.2015.04.030, 2015, 6 pages (hereinafter Mehri) in view of non-patent literature “Web Graph Similarity for Anomaly Detection”, http://www.researchgate.net/publication/225625329, 03/20/2009, 21 pages (hereinafter Papadimitriou).

Regarding claims 1, 9, 17, 20 and 23, Mehri discloses a system, comprising:
an information component that generates a first information index indicative of a first entropy measure for a first sequential changes for a first graph and a second information index indicative of a second entropy measure for a second sequential changes for a second graph wherein the first sequential changes are determined based on sequential changes to the first graph and wherein the second sequential changes are determined based on second sequential changes to the second graph (pg. 1628, [2. Entropy and Jensen-Shannon divergence]; pgs. 1629-1630, [4. Experimental evaluation]; Tables 1-2; Figure 4; “This function, which is known in classical information theory as a cross-entropy or a directed divergence, measures uncertainty in relative rather than absolute terms”; “We calculate JSD between spatial probability distributions for all word types in the original and shuffled version of two representative texts…”); and
a similarity component that receives the first information index indicative of the first entropy measure and the second information index indicative of the second entropy measure; and based on the first information index indicative of the first entropy measure and the second information index indicative of the second of the second entropy measure, determine similarity between the first information index and the second information index (pg. 1628, col. 2, [Jensen-Shannon divergence…]; pgs. 1629-1631, [4. Experimental evaluation]; “Jensen-Shannon divergence (JSD) is a symmetrized, finite and smoothed version of Kullback-Leibler divergence…In probability theory and statistics, JSD is applied as a popular method to measure the similarity between two probability distributions…”; “JSD is able to quantify (dis)similarity between spatial probability distributions of a word type in the original text and its shuffled version…”; and “We calculate JSD between spatial probability distributions for all word types in the original and shuffled version of two representative texts”); and
an analysis component that employs an artificial intelligence system [i.e., a machine learning system] to perform analysis for the first sequential changes and the second sequential changes based on the similarity between the first information index and the second information index (pg. 1628, [2. Entropy and Jensen-Shannon divergence]; pgs. 1629-1630; Tables 1-2; pgs. 1631-1632, [5. Conclusion]; fig. 4 of MD’s paper and table 2 as shown below; “Entropy, as a key concept in the realm of statistical physics, is applied to extract macroscopic properties of natural and artificial system from their microscopic details”; “Tables 1 and 2 contain our results
in word relevancy ranking by JSD”).        

    PNG
    media_image1.png
    597
    525
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    969
    694
    media_image2.png
    Greyscale

While Mehri discloses a system that utilizes a computer components, the reference does not explicitly disclose a system comprising a memory that stores computer executable components and a processor that executes computer executable components stored in the memory; and wherein the first graph and the second graph comprises metadata that provides attributes for one or more data structures associated with a network of nodes; determine a graph similarity computation; and an analysis component that employs an artificial intelligence system to select and perform one of a plurality of task-dependent analyses for the first set of sequential changes and the second set of sequential changes based on the graph similarity computation.  However, such features are well known in the art as disclosed by Papadimitriou (pg. 1, [1 Introduction], pgs. 2-3, [2 Web Graphs]; pgs. 3-5, [3. Potential Anomalies]; figure 2; pgs. 5-6, [5 Computing Similarities], pg. 8, [5.4 Sequence Similarity], pg. 11, [6.1 Dataset and Setup]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Papadimitriou in the system of Mehri in view of the desire to enhance the word ranking system by utilizing the computing components resulting in improving the efficiency of the words relevance ranking scheme by the Jensen-Shannon divergence process.

Regarding claims 4, 12, and 19, Mehri in view of Papadimitriou discloses the system wherein the graph similarity computation component also determines the similarity between the first graph and the second graph based on an information distance between the first information index and the second information index (Mehri: pg. 1628, col. 2, “The relative entropy or divergence is a measure of the distance between two probability distribution…”) and (Papadimitriou: pgs. 5-6, [5 Computing Similarities]). Therefore, the limitations of claims 4, 12 and 19 are rejected in the analysis of claims 1, 9 or 17, and the claims are rejected on that basis.

Regarding claims 10, 18 and 21, Mehri in view of Papadimitriou discloses the computer-implemented method further comprising updating, by the system, the first information index based on a set of sequential changes associated with the first graph-structured dataset (Mehri: pg. 1629, col. 2, [We calculate JSD between…]; pg. 1630, col. 2, [Darwin’s book and MD’s paper…]) and (Papadimitriou: pgs. 2-3, [2 Web Graphs]; pg. 4, figure 2).  Therefore, the limitations of claims 10, 18 and 21 are rejected in the analysis of claims 9, 17 or 20, and the claims are rejected on that basis.



Regarding claim 11, Mehri in view of Papadimitriou discloses the computer-implemented method wherein the generating the first information index comprises calculating an average amount of data contained in the first graph-structured dataset (Mehri: pg. 1628, [This functional, which…]). 

Regarding claims 13 and 25, Mehri in view of Papadimitriou discloses the computer-implemented method comprising: generating, by the system, visual data indicative of visual statistics associated with the similarity between the first graph-structured dataset and the second graph-structured dataset (Mehri: pg. 1628, col. 2, [The relative entropy or divergence is a measure of the distance between two probability distribution] and [This function, which is known in classical...]).

Regarding claim 16, Mehri in view of Papadimitriou discloses the computer-implemented method wherein the determining the graph similarity computation between the first graph-structured dataset and the second graph-structured dataset comprises improving the machine learning process (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]; “Entropy, as a key concept in the realm of statistical physics, is applied to extract macroscopic properties of natural and artificial system from their microscopic details”) and (Papadimitriou: pgs. 5-6, [5 Computing Similarities]).  Therefore, the limitations of claim 16 are rejected in the analysis of claim 9, and the claim is rejected on that basis.

Regarding claim 26, Mehri in view of Papadimitriou discloses the system wherein the artificial intelligence algorithm selects and generates one or more predictions [i.e., estimates] associated with the first sequential changes and the second sequential changes based on the graph similarity computation between the first information index and the second information index (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]) and (Papadimitriou: pgs. 3-4, [3 Potential Anomalies]; pg. 8, [5.4 Sequence Similarity]).  Therefore, the limitations of claim 26 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 27, Mehri in view of Papadimitriou discloses the system wherein the artificial intelligence algorithm selects and performs spatial-temporal analysis of the first sequential changes and the second sequential changes based on the graph similarity computation between the first information index and the second information index (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]) and (Papadimitriou: pgs. 2-3, [2 Web Graphs]; pgs. 3-4, [3 Potential Anomalies]; pg. 8, [5.4 Sequence Similarity]; pgs. 9-10, [5.5. Signature Similarity]).  Therefore, the limitations of claim 27 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 28, Mehri in view of Papadimitriou discloses the system wherein the artificial intelligence algorithm selects and performs classification of the first sequential changes and the second sequential changes based on the graph similarity computation between the first information index and the second information index (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]) and (Papadimitriou: pgs. 2-3, [2 Web Graphs]; pgs. 3-4, [3 Potential Anomalies]; pg. 8, [5.4 Sequence Similarity]).  Therefore, the limitations of claim 28 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claim 29, Mehri in view of Papadimitriou discloses the system wherein the system determines whether the similarity or data generated from the artificial intelligence process satisfy a defined criterion, and wherein the processor iteratively executes the computer-executable components comprised as the information component, similarity component and the analysis component until a determination is made that the similarity or the data generated from the artificial intelligence process satisfies the defined criterion (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]) and (Papadimitriou: pgs. 3-4, [3 Potential Anomalies]; pg. 8, [5.4 Sequence Similarity]; pgs. 9-10, [5.5. Signature Similarity]; pgs. 16-17, [6.3.3 Connectivity Change]).  Therefore, the limitations of claim 27 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

10.	Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mehri in view of Papadimitriou, and further in view of U.S. 2010/0083172 (hereinafter Breeds).

Regarding claim 5, Mehri in view of Papadimitriou discloses the system wherein the computer executable components further comprise: a visualization component that generates on a visual device visual data indicative of visual statistics associated with the similarity between the first graph and the second graph; wherein the visual data comprise display of dynamic visual elements based on the similarity data (Mehri: pg. 1628, [2. Entropy and Jensen-Shannon divergence]).  While Mehri discloses the feature of displaying the dynamic visual elements based on the similarity data as shown above, the references do not explicitly disclose the feature of wherein visual characteristics of the visual data are displayed in an altered format based on the data.  However, such feature is well known in the art as disclosed by Breeds ([0012 and 0044]; “…rendering an interactive dynamic graph view of the multiply connected objects, wherein the graph includes visual elements connected by edges, such that the visual elements represent the objects and the edges represent relationships between the objects…”) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Breeds in the modified system of Mehri in view of the desire to enhance the automatic information retrieving process by utilizing the specific displaying features resulting in improving the efficiency of displaying the graph view.

Regarding claim 6, Mehri in view of Papadimitriou and Breeds disclose the system wherein the visualization component generates the visual data based on user data indicative of real-time user feedback associated with the machine learning system, and wherein the dynamic visual elements comprise the hue or shading of the dynamic visual elements (Papadimitriou: pg. 1, [1 Introduction]; user queries in real time) and (Breeds: [0009, 0023 and 0078]).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 5, and the claim is rejected on that basis.

Regarding claim 14, Mehri in view of Papadimitriou and Breeds disclose the computer-implemented method further comprising: receiving, by the system, user data associated with the machine learning process (Papadimitriou: pg. 1, [1 Introduction]; user queries in real time), the references do not explicitly disclose the feature of utilizing user data indicative of real-time user feedback.  However, such feature is well known in the art as disclosed by Breeds ([0022-0023]; “The invention provides a method and system for generating an displaying an interactive dynamic list view of multiply connected objects…” and “…When a change occurs in the graph view, such as an object being removed or selected, the corresponding entry in the list view of the objects is also removed or selected……”) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Breeds in the modified system of Mehri in view of the desire to enhance the automatic information retrieving process by utilizing the interactive dynamic entry process resulting in improving the efficiency of displaying the graph view.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mehri in view of Papadimitriou, and further in view of U.S. 10,305,758 (hereinafter Bhide).

Regarding claim 8, while Mehri in view of Papadimitriou discloses the system wherein the information component generates the first information index and the second information index to determine the similarity between the first graph and the second graph (Mehri: pgs. 1629-1630, [4. Experimental evaluation], the references do not explicitly teach that the recited generating feature would facilitate the reduced memory consumption.  However, such feature is well known in the art as disclosed by Bhide (col. 373, lns. 44-65) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Bhide in the modified system of Mehri in view of the desire to enhance the web graph similarity process by utilizing the memory consumption resulting in improving the efficiency of the anomaly detection system.

Response to Arguments
12.	Applicant's arguments filed on 08/22/2022 have been fully considered but they are not persuasive. 
	In response to applicant’s arguments regarding claims 1, 9, 17, 29 and 23 that the references fail to show certain features of applicant’s invention, the arguments are not persuasive because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The combination of references discloses what has been claimed as shown in the rejection above.  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  In addition, it should be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161